UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                November 18, 2005


                                      Before

                  Hon. RICHARD A. POSNER, Circuit Judge

                  Hon. DIANE P. WOOD, Circuit Judge

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-1951

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 02 CR 398-1
RANDY VELLEFF,
    Defendant-Appellant.                     Joan H. Lefkow,
                                             Judge.

                                    ORDER

      Randy Velleff was sentenced to 430 months’ imprisonment for robbery, 18
U.S.C. § 1951, and gun and drug crimes, id. § 924(c)(1)(A); 21 U.S.C. §§ 841(a)(1),
846. On appeal he argued that the district court erred by sentencing him under the
mandatory sentencing guidelines, see United States v. Booker, 125 S. Ct. 738
(2005), so we ordered a limited remand to ask if the court would have given him the
same sentence had it known the guidelines were advisory, United States v.
Paladino, 401 F.3d 471, 484 (7th Cir. 2005). The court answered that it would have
given him a lighter sentence. Consequently, the government concedes that Velleff’s
sentence must be vacated. We agree.

                                                      VACATED and REMANDED.